Exceptions overruled. In this action of tort the plaintiffs are a minor and his father. The defendants are likewise a minor and his father. The minor plaintiff was hurt by a tractor operated by the minor defendant and owned by his father. The plaintiff father seeks consequential damages. At the time the minors were about fourteen years of age and were friends. The judge directed verdicts for the defendants. The plaintiffs concede that there was no evidence of gross negligence. They rely upon such cases as Taylor v. Goldstein, 329 Mass. 161, and urge that the minor plaintiff was an invitee, as he was present for the purpose of conferring a benefit in the performance of something in which the defendants had an interest. There was no error. It could not have been found that the minor plaintiff was other than a social guest not entitled to recover for ordinary negligence. The case is governed by such cases as Comeau v. Comeau, 285 Mass. 578, O’Brien v. Shea, 326 Mass. 681, and Pandiscio v. Bowen, ante, 435.